IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-50463
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JUAN MARTIN RODRIGUEZ,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. A-98-CR-269-1
                       --------------------
                         January 23, 2001

Before REAVLEY, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Juan Martin Rodriguez contends the district court erred by

denying his motion to suppress.    Evidence was seized from

Rodriguez’s residence pursuant to a warrant that was obtained

based on information known to officers prior to their initial

entry into Rodriguez’s residence.    Although the warrant

application contained a fact that became known to officers only

after their initial entry, the warrant is sufficient when this

fact is excised from it.    Consequently, the district court did

not err in denying the motion.    See Segura v. United States, 468

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50463
                                -2-

U.S. 796 (1984), United States v. Carrion, 809 F.2d 1120 (5th

Cir. 1987), United States v. Restrepo, 966 F.2d 964 (5th Cir.

1992).   Accordingly, the judgment of the lower court is AFFIRMED.